ORDER
PER CURIAM.
Claimant appeals from the final award of the Labor and Industrial Relations Commission reducing Workers’ Compensation benefits awarded by the Administrative Law Judge. We affirm. The Commission’s order is supported by substantial and competent evidence on the whole record and no error of law appears; an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).